DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 26 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 1, 7, and 14 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have been submitted.
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 21 June 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Interview Summary
The reply filed 26 May 2022 includes a complete and accurate record of the substance of the 26 April 2022 interview.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 14 are ambiguous as the phrase “a distal end of the first elongated member is longer than the distal end of the second elongated member by greater than 9 mm” is awkward and the meaning of the phrase is unclear.  It is not clear how the distal end of the first member is longer than the distal end of the second member because an end does not, itself, have a length and therefore it is not clear how the end is longer.  It is recommended that the language of claims 1, 7, and 14 be amended to the language of paragraph [0036] of the specification which states that the distal end of the first elongated member can be greater than 9 mm from the distal end of the second elongated member.  It appears that Applicant is attempting to claim that the first elongated member is longer than the second elongated member by greater than 9 mm, which is understood to have the same meaning as the distal end of the first elongated member is greater than 9 mm from the distal end of the second elongated member.  For examination purposes, this phrase will be treated as requiring that the distal end of the first elongated member is greater than 9mm from the distal end of the second elongated member.  
Clarification and/or correction is required.     
Claims 2-6, 8-13, and 15-20 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent Publ. No. 2018/0368839) in view of Smith et al. (US Patent Publ. No. 2021/0275168) and Shelton et al. (US Patent Publ. No. 2019/0000472). 
With respect to claim 1, Shelton et al. ‘839 disclose a reloadable cartridge assembly apparatus (end effector 1100, fig. 10, [0434]), comprising: a first elongated member (channel 1102, fig. 10, [0434]) including a staple cartridge 1110 (fig. 10, [0434]) configured to eject a number of staples; and a second elongated member (anvil 1130, fig. 10, [0434]) pivotally coupled to the first elongated member, wherein the second elongated member includes a number of pockets 1143, 1144, 1145 (fig. 14, [0457]) configured to receive and form the number of staples ejected from the staple cartridge.  
Shelton et al. ‘839 fail to disclose a furthest distal pocket of the number of pockets is less than 6 millimeters (mm) from a distal end of the second elongated member, and a distal end of the first elongated member is greater than 9 mm from a distal end of the second elongated member in response to the reloadable cartridge assembly being in the clamped position.  
Smith et al. disclose a reloadable cartridge assembly in which a distal end of the slot 424 (fig. 4, [0048]) is 8 millimeters, or any other suitable distance, from a distal end of the first elongated member (the staple cartridge, fig. 4, [0048). 
Shelton et al. ‘472 disclose a reloadable cartridge assembly including shortening the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity ([0530], [0531], [0543], fig. 91).  
Shelton et al. ‘839 disclose a cup depth of the pockets in the range of about 0.3-0.5 millimeters ([0599]), and thus disclose that the size of the cartridge assembly is on the order of the size of the Smith et al. and Shelton et al. ‘472 devices.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reloadable cartridge assembly of Shelton et al. ‘839 to include a furthest distal pocket of the number of pockets that is less than 6 millimeters (mm) from a distal end of the second elongated member, and a distal end of the first elongated member that is greater than 9 mm from a distal end of the second elongated member in response to the reloadable cartridge assembly being in the clamped position, in order to shorten the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity as taught by Shelton et al. ‘472, since Smith et al. teach that the distal end of the cartridge slot (and the pockets which are closer to the distal end of the respective elongate member) may be at 8 millimeters or any suitable distance from the distal end of the cartridge, as a matter of optimization through routine experimentation.  A person of ordinary skill would have good reason to pursue the particular dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton et al. ‘472, especially since Shelton ‘839 teach providing different tool assemblies with each designed for a specific procedure (fig. 1, [0432], [0433]).  MPEP 2144.05 II. A. and B.  
With respect to claim 2, Shelton et al. ‘839 disclose that the distal end of the second elongated member (anvil 1130) is blunt (fig. 14).  
With respect to claim 3, Shelton et al. ‘839 disclose the first elongated member (channel 1102, fig. 10, [0434]) further comprises a mechanism (sled 1120, fig. 10, ‘0450])  configured to eject the number of staples.  
With respect to claim 4, Shelton et al. ‘839 disclose that the second elongated member (anvil 1130) includes a number of grooves 10515, 10535 (figs. 14 and 116, [0586]).  
With respect to claim 5, Shelton et al. ‘839 disclose the groove 10515, 10535 of the number of grooves creates an opening (at the bridge portion 10505) from a first pocket 10510 to a second pocket 10530 (fig. 116, [0586]).    
With respect to claim 6, Shelton et al. ‘839 disclose the first pocket 10510 is configured to receive a first portion of a staple of the number of staples, the second pocket 1030 is configured to receive a second portion of the staple, and the groove 10515, 10535 is configured to receive and fold the first and second portion of the staple ([0586]).    
With respect to claim 7, Shelton et al. ‘839 disclose a reloadable cartridge assembly (end effector 1100, fig. 10, [0434]), comprising: a first elongated member (channel 1102, fig. 10, [0434]) including a staple cartridge 1110 (fig. 10, [0434]) configured to eject a number of staples; and11 BC&H Docket No. 1750.0090001a second elongated member (anvil 1130, fig. 10, [0434]) pivotally coupled to the first elongated member, wherein the second elongated member includes a first slot 1138 (fig. 14, [0457]) configured to receive a blade (knife bar 1610, firing member 1660, fig. 10, [0449], [0457]).   
Shelton et al. ‘839 fail to disclose a distal end of the first slot is less than 8 millimeters (mm) from a distal end of the second elongated member, and a distal end of the first elongated member is greater than 9 mm from a distal end of the second elongated member in response to the reloadable cartridge assembly being in the clamped position.  
 Smith et al. disclose a reloadable cartridge assembly in which a distal end of the slot 424 (fig. 4, [0048]) is 8 millimeters, or any other suitable distance, from a distal end of the first elongated member (the staple cartridge, fig. 4, [0048). 
Shelton et al. ‘472 disclose a reloadable cartridge assembly including shortening the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity ([0530], [0531], [0543], fig. 91).  
Shelton et al. ‘839 disclose a cup depth of the pockets in the range of about 0.3-0.5 millimeters ([0599]), and thus disclose that the size of the cartridge assembly is on the order of the size of the Smith et al. and Shelton et al. ‘472 devices.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reloadable cartridge of Shelton et al. ‘839 to include a distal end of the first slot that is less than 8 millimeters (mm) from a distal end of the second elongated member, and a distal end of the first elongated member that is greater than 9 mm from a distal end of the second elongated member in response to the reloadable cartridge assembly being in the clamped position, in order to shorten the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity as taught by Shelton et al. ‘472, since Smith et al. teach that the distal end of the cartridge slot may be at 8 millimeters or any suitable distance from the distal end of the cartridge, as a matter of optimization through routine experimentation.  A person of ordinary skill would have good reason to pursue the particular dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton et al. ‘472, especially since Shelton ‘839 teach providing different tool assemblies with each designed for a specific procedure (fig. 1, [0432], [0433]).  MPEP 2144.05 II. A. and B.  
With respect to claim 8, Shelton et al. ‘839 disclose the staple cartridge is configured to eject the number of staples when the reloadable cartridge assembly is in a clamped position ([0460]).  
With respect to claim 9, Shelton et al. ‘839 disclose the first elongated member (channel 1102, fig. 10, [0434]) includes a second slot 1114 (fig. 10, [0450]) configured to receive the blade (knife bar 1610, firing member 1660, fig. 10, [0449], [0457], [0460]) when the reloadable cartridge assembly is in the clamped position.  
With respect to claim 10, Shelton et al. ‘839 fail to disclose the distal end of the first slot is less than 1 mm from a distal end of the second slot when the reloadable cartridge assembly is in the clamped position.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reloadable cartridge of Shelton et al. ‘839 to include the distal end of the first slot is less than 1 mm from a distal end of the second slot when the reloadable cartridge assembly is in the clamped position, in order to shorten the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity as taught by Shelton et al. ‘472, since Smith et al. teach that the distal end of the cartridge slot may be at 8 millimeters or any suitable distance from the distal end of the cartridge, as a matter of optimization through routine experimentation.  A person of ordinary skill would have good reason to pursue the particular dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton et al. ‘472.  MPEP 2144.05 II. A. and B.  
With respect to claim 11, Shelton ‘839 fail to disclose a distal end of the second slot is less than 8 mm from the distal end of the second elongated member when the reloadable cartridge assembly is in the clamped position.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reloadable cartridge of Shelton et al. ‘839 to include a distal end of the second slot is less than 8 mm from the distal end of the second elongated member when the reloadable cartridge assembly is in the clamped position, in order to shorten the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity as taught by Shelton et al. ‘472, since Smith et al. teach that the distal end of the cartridge slot may be at 8 millimeters or any suitable distance from the distal end of the cartridge, as a matter of optimization through routine experimentation.  A person of ordinary skill would have good reason to pursue the particular dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton et al. ‘472.  MPEP 2144.05 II. A. and B.  
With respect to claim 12, Shelton et al. ‘839 disclose the reloadable cartridge assembly is configured to clamp tissue between the first elongated member and the second elongated member when the reloadable cartridge assembly is in the clamped position ([0418], [0460]).  
With respect to claim 13, Shelton et al. ‘839 disclose that the reloadable cartridge assembly is configured to receive tissue between the first elongated member and the second elongated member when the reloadable cartridge assembly is in an unclamped position ([0418]).  
With respect to claim 14, Shelton et al. ‘839 disclose a reloadable cartridge assembly (end effector 1100, fig. 10, [0434]), comprising a first elongated member (channel 1102, fig. 10, [0434]) including a staple cartridge 1110 (fig. 10, [0434]) configured to eject a number of staples when the reloadable cartridge assembly is in a clamped position ([0418]); and a second elongated member (anvil 1130, fig. 10, [0434]) pivotally coupled to the first elongated member, wherein the second elongated member includes a number of pockets 1143, 1144, 1145 (fig. 14, [0457]) configured to receive and form the number of staples ejected from the staple cartridge.  
Shelton et al. ‘839 fail to disclose a distal end of the first elongated member is greater than 9 mm from a distal end of the second elongated member in response to the reloadable cartridge assembly being in the clamped position.  
Smith et al. disclose a reloadable cartridge assembly in which a distal end of the slot 424 (fig. 4, [0048]) is 8 millimeters, or any other suitable distance, from a distal end of the first elongated member (the staple cartridge, fig. 4, [0048). 
Shelton et al. ‘472 disclose a reloadable cartridge assembly including shortening the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity ([0530], [0531], [0543], fig. 91).  
Shelton et al. ‘839 disclose a cup depth of the pockets in the range of about 0.3-0.5 millimeters ([0599]), and thus disclose that the size of the cartridge assembly is on the order of the size of the Smith et al. and Shelton et al. ‘472 devices.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reloadable cartridge assembly of Shelton et al. ‘839 to include a distal end of the first elongated member that is greater than 9 mm from a distal end of the second elongated member in response to the reloadable cartridge assembly being in the clamped position, in order to shorten the distal end of an end effector without sacrificing length of stapled tissue, improving spatial access and gaining greater access to tissue within a surgical site in a body cavity as taught by Shelton et al. ‘472, since Smith et al. teach that the distal end of the cartridge slot may be at 8 millimeters or any suitable distance from the distal end of the cartridge, as a matter of optimization through routine experimentation.  A person of ordinary skill would have good reason to pursue the particular dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton et al. ‘472, especially since Shelton ‘839 teach providing different tool assemblies with each designed for a specific procedure (fig. 1, [0432], [0433]).  MPEP 2144.05 II. A. and B.  
With respect to claim 15, Shelton et al. ‘839 disclose wherein the first elongated member (channel 1102, fig. 10, [0434]) is proximate to the second elongated member (anvil 1130)  in response to the reloadable cartridge assembly being in the clamped position ([0418], [0460]).  
With respect to claim 16, Shelton et al. ‘839 disclose that the first elongated member (channel 1102) is blunt (fig. 10).  
With respect to claim 17, Shelton et al. ‘839 disclose that a proximal end of the first elongated member is pivotally coupled to a proximal end of the second elongated member ([0417]).  
With respect to claim 18, Shelton et al. ‘839 disclose a shaft (closure tube 1400, fig. 10, [0417], [0434]), wherein the first elongated member and the second elongated member are coupled to the shaft ([0417]).  
With respect to claim 19, Shelton et al. ‘839 disclose the reloadable cartridge assembly is coupled to a surgical handle assembly 500 (fig. 2, [0447]) via the shaft.  
With respect to claim 20. Shelton et al. ‘839 disclose that the reloadable cartridge assembly is in the clamped position in response to a movable handle member 512 (fig. 2) of the surgical handle assembly 500 being actuated in a proximal direction (fig. 2, [0423]).  
Response to Arguments
With respect to the objection to the drawings, this objection has been overcome, and the objection is hereby withdrawn.
Applicant’s arguments with respect to the rejection of claims 7-13 under 35 U.S.C. 103 over Smith et al. (US Patent Publ. No. 2021/0275168) have been fully considered and are persuasive.  This rejection is hereby withdrawn.
Applicant's arguments with respect to the rejection of claims 1, 7, and 14 under 35 U.S.C. 103 over Shelton et al. (US Patent Publ. No. 2018/0368839) in view of Smith et al. (US Patent Publ. No. 2021/0275168) and Shelton et al. (US Patent Publ. No. 2019/0000472) have been fully considered but are not persuasive.  Applicant argues that Shelton ‘839 does not teach a distal end of a first elongated member being longer than a distal end of a second elongated member by greater than 9mm, and that Smith and Shelton ‘472 fail to teach a distal end of a first elongated member being longer than a distal end of a second elongated member by greater than 9 mm, and thus Smith and Shelton ‘472 fail to cure the deficiencies of Shelton ‘472.  
 Initially, as noted in paragraph 5 above, the phrase “a distal end of the first elongated member is longer than the distal end of the second elongated member greater than 9 mm” is considered to require the distal end of the first elongated member is greater than 9 mm from the distal end of the second elongated member.  
Further, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rationale to support a conclusion that the claims would have been obvious is that a skilled artisan would have recognized the benefits of optimizing the dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton ‘839, Smith, and Shelton ‘472.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II. A.  (Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
In this instance, a person of ordinary skill would have good reason to pursue the particular dimensions of the reloadable cartridge assembly to improve spatial access and gain greater access to tissue within a surgical site in a body cavity, as taught by Shelton et al. ‘472, especially since Shelton ‘839 teach providing different tool assemblies with each designed for a specific procedure (fig. 1, [0432], [0433]).  The general conditions of the claims are disclosed in the prior art including Shelton ‘839, Smith, and Shelton ‘472, and it is not inventive to discover the optimum dimensions by routine experimentation.  Applicant has provided no evidence or argument as to why the claimed dimensions would not have been obvious to one having ordinary skill in the art.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reloadable cartridge assembly of Shelton et al. ‘839 to include claimed dimensions of the of the elements of device, in order to improve spatial access and gain greater access to tissue within a surgical site in a body cavity as taught by Shelton ‘839, Smith, and Shelton et al. ‘472, as a matter of optimization through routine experimentation.
Accordingly, the rejection of claims 1, 7, and 14 under 35 U.S.C. 103 over Shelton et al. ‘839 in view of Smith et al. and Shelton et al. ‘472 is still deemed proper. 
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-6, 8-13, and 15-20, and these rejections are still deemed proper.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 August 2022